Case 1:19-cr-00209-JTN ECF No. 1 filed 08/19/19 PagelD.1 Page 1of1

AQ 91 (Rev, 11/11} Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Wesiern District of Michigan

United States of America
¥,
Case No.
1:19-mj-280

Melvin James Harris
(a/k/fa Malvin James Harris)

nee” nee et Te ee ee ne”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of August 18, 2019 in the county of Leelanau in the

 

 

Western District of Michigan , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 111(a}{1} and (b} - Assaulting, Resisting, or Impeding Certain Officers or Employees (bodily
injury}

This criminal complaint is based on these facts:

See Attached Continuation.

sf Continued on the attached sheet.

 

A Dsershe—

Complainant's signature

Det. George Preston, GTB Tribal Police

 

Prinied name and title

> [hh

J [ Jufige 's signature
City and state: Grand Rapids, Michigan Phillip J. Green, U.S. Magistrate Judge

Sworn to before me and signed in my presence,

   

Date: / q /

 

Printed name and title
